DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II claims 16-32 in the reply filed on 11/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 16, last line the term “volume basis” is indefinite because it is unclear that this term in parenthesis is required or not. 

Regarding claim 33, it is unclear if the sorbent enhanced reformer is a compact hydrogen generator or whether the sorbent enhanced reformer comprises, within it, a compact hydrogen generator. For the purposes of this action, this claim is interpreted to mean that the hydrogen generator is within the sorbent enhanced reformer. 
Claim 34 is indefinite because it is unclear if both a fluidized bed and sorbent enhanced reformer are part of the hydrogen generator. The and/or operator is missing. 
Claims 17-32 and 35-45 are rejected by virtue of their dependence on claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 24, 25, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefer et al. WO 2011/060556.
Regarding claims 16, the reference teaches hydrogen and syngas generation by hydrocarbon reforming (Pg. 4 lines 8-23 and Pg. 8 lines 12-14). The reference teaches sorbent enhanced reforming which uses calcined limestone or dolomite (Pg. 5 lines 11-17). The gasification reactor where the feed is introduced is where the CO2 sorbent bed is located (Pg. 13, lines 19-24). The sorbent containing gasification reactor 4 which produces hydrogen is also coupled to a regenerator 7 which regenerates used sorbent (PG. 13. Lines 19-24). The reference further teaches recirculation of the sorbent (Pg. 17 line 19). The calcination/regeneration step can be performed at atmospheric pressure (Pg. 16 line 29). CO2 is desorbed or released from the used sorbent in this calciner regenerator unit 7 (Pg. 15 lines 16-22). Heat transfer due to sands or heat transfer media in the sorbent is also taught (Pg. 13, lines 20-23 and Pg. 17 lines 10-16). Regenerated sorbent is recirculated back into the sorbent enhanced reactor (See. Fig. 1, Pg. 17, lines 17-20 and Fig. 8 SER 314). Further considering that the reference teaches a cyclone unit 5 which would separate solids from the hydrogen containing gas stream from the gasification reactor (Pg. 15 lines 10-15). The step of conveying is inherent because the gas is treated in this separator (cyclone). This unit 5 is directly connected to reforming unit 314 in one embodiment (See Fig. 8 and Pg. 22 line 13). This means this unit 5 will separate solids from a gas comprising hydrogen and steam. CH4 in stream 341 (PG. 21 lines 7-16) will be converted in sorbent enhanced reformer 314 to hydrogen and water vapor (considered as steam here). Steam will be present with hydrogen in the syngas product of methane reformation in unit 314. Power 
The difference between the invention of Keefer and that of claim 16 is that claim 16 requires a specific steam to carbon ratio in the reactor and a specific steam to hydrogen ratio in the products. These products will be present but, the reference is silent on the concentration and ratios of these components. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP §2144.05 IIA). The reference of Keefer recognizes that the equilibrium between the CO, CO2, H2 and H2O in the products is a function of operating parameters such as temperature and pressure (Keefer Pg. 2 lines 19-21). One skilled in the art would be motivated to adjust the ratios of H2O:C and H2O:H2 to result in higher hydrogen concentrations. Hydrogen is acknowledged as a premium fuel that is consumed in large amounts (See Keefer Pg. 2 liens 12-14). 
Regarding claim 17, the reference of Keefer teaches that the reactors can been chosen to be fluidized beds (See Pg. 9, line 13 and Pg. 7 line 3). In the sorbent enhanced bed 314, CO2 is captured by sorbent CaO (Pg. 21, lines 17-18) and hydrogen is produced from methane by catalytic reforming. The reference acknowledges both sorbent and catalyst are circulated between the sorbent enhanced reactor 314 and regenerator 7 (Pg. 22 lines 13-19).
Regarding claim 18, the sorbent material and reforming catalyst materials are intended to remain the in bed. Regenerated sorbent is recirculated back into the sorbent 
The reference does not teach if the particles are sized. At the time of fling it would have been obvious for a person of ordinary level of skill in the art to size the particles to retain the sorbent and catalyst particles in the bed.  Since the sorbent particles are essential to the fluidized bed, it would be desirable to keep them in the bed. It would have been obvious that the sorbent particles are selected or sized to keep them in the bed and minimize escaping.
Regarding claim 19, the reference teaches a regenerator 7 which regenerates used sorbent (Pg. 13. Lines 19-24). The reference further teaches recirculation of the sorbent (Pg. 17 line 19). CO2 is desorbed or released from the used sorbent in this calciner regenerator unit 7 (Pg. 15 lines 16-22). Heat transfer due to sands or heat transfer media in the sorbent is also taught (Pg. 13, lines 20-23 and Pg. 17 lines 10-16). Regenerated sorbent is recirculated back into the sorbent enhanced reactor (See. Fig. 1, Pg. 17, lines 17-20 and Fig. 8 SER 314). The regenerated sorbent and catalyst returning from calciner 7 to the reformer 314 will be heated since the regenerated components are heated in the calciner 7. 
Regarding claim 20, the feed coming into reformer 314 comprises methane (considered as natural gas) and steam (Pg. 21, lines 11-16). 

Regarding claim 23, the reference of Keefer teaches power generation in gas turbines, for example (Pg. 11, lines 12-14 and Pg. 24, line 25). Steam generation in generators is also taught (Pg. 22 line 30). The reference teaches an embodiment where flue gas heat is recovered in steam generation or by expansion over turbine 43 (Pg. 22, lines 22-25). 
Regarding claim 24, the reference teaches a pressure here of about 30 bara (Pg. 14 line 13).
Regarding claim 25, the calcination/regeneration step can be performed at atmospheric pressure (Pg. 16 line 29).
Regarding claim 28, the reference teaches the same sorbent (CaO=> CaCO3) and the same operating parameter (calciner operating at atmospheric pressure) as the instant invention. Therefore, same purity of CO2 is expected.
Regarding claim 29, the reference teaches that CO2 can be delivered for useful applications including enhanced oil recovery (Pg. 11, lines 25-28).
Regarding claim 30, Power generation in gas turbines, for example, is taught (Pg. 11, lines 12-14 and Pg. 24, line 25).
Regarding claim 31, the reference of Keefer teaches power generation in gas turbines, for example (Pg. 11, lines 12-14 and Pg. 24, line 25).
However, the reference does not specify a hydrogen turbine. 
. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefer et al. WO 2011/060556, in view of Iyer et al. US 20090263316.
Regarding claim 22, the reference of Keefer et al. does not teach if the calciner is an indirect calciner. 
Iyer teaches a hydrogen production process including CO2 capture with CaO and regenerating the CaO sorbent by calcining (Abstract). The reference teaches that the spent sorbent is regenerated in a calciner with indirect heating (Pg. 12 continuation of Para [0240]). This is taught to be more economical than conventional heating (Para [0267]). 
At time of filing it would have been obvious for a person of ordinary level of skill in the art to include indirect heating for the regeneration of the CaO sorbent in the calciner. One would be motivated to do so because this in part contributes to a more economical system, as highlighted by Iyer. 

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefer et al. WO 2011/060556, in view of Wright et al. US 20120011856.
Regarding claims 26 and 27, the Keefer reference teaches purifying hydrogen be removing tar impurities in scrubber unit 9 (See Fig. 8, scrubber unit 9 after separator 5 and Col Pg. 12 line 26). Power generation in gas turbines, for example, is taught (Pg. 
The reference does not teach temporarily storing the H2 before sending it to power generation. 
Wright et al. discloses a system for power generation (Para [0023], [0041]), the system comprising: a compact hydrogen generator (Para [0075], hydrogen gas storage sized to expected feed rate with a tank.), the compact hydrogen generator containing a quantity of a sorbent material, wherein a feed material produces H2 product and carbon dioxide and the sorbent material absorbs carbon dioxide and forms a used sorbent (Para [0043]-[0045]); a gas/solids separator connected to the compact hydrogen generator to separate the H2 product and the used sorbent (Para [0051], [0076], [0083]); and at least one power generator to receive and utilize at least a portion of the H2 product from the gas/solids separator to produce power (Para [0029], [0049], [0071]). The reference further teaches the selective passing of a portion of the temporarily stored H2 product to the at least one power generator occurs in response to peak power production demands (Para [0021], [0075], [0131]). 
At the time of invention it would have been obvious for a person of ordinary level of skill in the art to store a fuel until there is a need. Storing hydrogen until power is needed or there is a demand would be obvious. This makes the process more flexible to power demand, as disclosed by Wright (Para [0131]). 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefer et al. WO 2011/060556, in view of Hippo et al. US 2007/0000177.
Regarding claim 32, the reference of Keefer teaches a method of catalytic steam gasification which produces hydrogen and methane (Abstract and Fig. 1). The reference highlights the benefits of CO2 capture in the system (Para [0044]) and uses CaO as a sorbent to do so. The reference further teaches a regeneration process for recovering spent sorbent in a calciner. The reference teaches that spent CaO (now CaCO3 after CO2 capture) is separated from solids by elutriation of fine particles to be sent to calciner for regeneration (Para [0046]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use elutriation to separate the spent sorbent particles of Keefer prior to calcination regeneration. One would be motivated to do so to separate the spent sorbent particles from other solids. 

Allowable Subject Matter
Claims 33-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Keefer WO 2011/060556 teaches the process of claim 16 as discussed above. The reference teaches generating hydrogen in a sorbent enhanced reformer 314. However, the reference does not teach or suggest further including a hydrogen . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736